DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities: Claim 5 recites “a total heigh of” in line 8. This should read “a total height of.” Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-7, 25, 27-28, and 30-37 of copending Application No. 16514117 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application encompass substantially the same subject matter as the claims of the instant application with some differences in wording. Specifically, claim 30 of the reference application encompasses the subject matter of claim 1 of the instant application, including the same torque tool body, plurality of engagement features, gripping edge, radial positioning, perimetric connection, configuration of slanted and hollow sections, arbitrary engagement feature, 
Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 30 of copending Application No. 16514117 in view of Wright (US 5012706). As described in the rejection above, claim 30 of the reference application encompasses the subject matter of claim 1 of the instant application. Claim 9, which depends therefrom, further defines top and chamfered surfaces. However, these limitations are taught by Wright as discussed in the rejection below. It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include the claimed chamfer relative to the top surface in order to achieve the predictable result of easing a user’s ability to position the tool around a workpiece.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wright (US 5012706, previously cited).
Regarding claim 1, Wright discloses a fastener extractor and dislodging tool apparatus comprising: a torque-tool body (10); a plurality of engagement features (in interior of body as shown in fig 2); a gripping edge (44); the plurality of engagement features being radially positioned around a rotational axis of the torque-tool body (shown in fig 2); the plurality of engagement features being perimetrically connected around a base (30) of the torque-tool body; a cross section for each of the plurality of engagement features comprising a first slanted section (40), a hollow section (38), and a second slanted section (42); the first slanted section 
Regarding claims 2-4, Wright further discloses the torque-tool body is outwardly extended from a cross section of the plurality of engagement features (shown in fig 2); wherein the first slanted section of the arbitrary engagement feature is connected to the second slanted section of the adjacent engagement feature at an obtuse angle (fig 3; 142 degrees); and comprising an attachment body (unlabeled bottom of cylinder containing engagement bore 32), an engagement bore (32; fig 2), the attachment body being centrally positioned around and along the rotational axis (central to axis 35), the attachment body being adjacently connected to the base of the torque tool body opposite the plurality of engagement features 
Regarding claims 8-10, Wright further discloses a channel cutting radius, the channel cutting radius being delineated from the rotational axis to the gripping edge (shown in fig 3 radius from center 45 to gripping edge 44); the apparatus comprising a top flat surface, a top chamfered surface (labeled in annotated fig 2 below; also shown in fig 1), the top flat surface and the top chamfered surface being radially delineated by the plurality of engagement features (shown in fig 2; engagement features radially interior to top chamfered surface and top flat surface), the top flat surface being perimetrically connected around the top chamfered surface (fig 2), the top flat surface being positioned parallel to a top surface of the base (top surface of base labeled in fig 2 below; surface in which engagement bore 32 is formed), the top chamfered surface being angularly positioned to the top flat surface (angle shown in fig 1), the top chamfered surface being oriented towards the top surface of the base (fig 1; angled downward toward base); and wherein the hollow section is delineated into an empty space (interior of hollow section is empty) and the empty space being configured to be positioned offset from a fastener (shown in fig 5). 

    PNG
    media_image1.png
    524
    859
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    454
    600
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright as applied to claim 1 above, and further in view of Doroslovac (US 2015/0314429, previously cited).
Regarding claim 5, Wright teaches all the elements of claim 1 as described above. Wright further teaches an attachment body (unlabeled bottom of cylinder containing engagement bore 32), the attachment body being centrally positioned around and along the rotational axis (central to axis 35). Wright does not teach the attachment body laterally connected around the base, a height of the attachment body being smaller than a total height of the base of the torque tool body and the plurality of engagement features. Doroslovac teaches a fastener extractor including an attachment body (12) laterally connected around a base (1) of the torque tool body and the plurality of engagement features (fig 2, fig 5, fig 9), wherein a height of the attachment body is smaller than a total height of the base of the torque tool body and the plurality of engagement features (fig 9; consistent with applicant’s specification, the total height of the base and engagement features along the rotation axis is the height of the entire tool from front to back in fig 9 of Doroslovac, and the height of the attachment body is the height of surrounding element 12, which appears to be about half the .
Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright as applied to claim 1 above, and further in view of Shoup (US 6092279, cited by applicant).
Regarding claims 6-7, Wright teaches all the elements of claim 1 as described above. Knudsen does not teach a threaded opening traversing through the base or a release bolt engaged with the threaded opening. Shoup teaches a fastener extractor and dislodging tool including a threaded opening (14a) and a release bolt (16), the threaded opening traversing through a base of a torque tool body (elements 12 and 14), the release bolt being threadedly engaged with the threaded opening (fig 3) opposite a plurality of engagement features (30, 32); the release bolt comprising a bottom section (26a), a threaded shaft section (16a), and a driver section (16b), the bottom section and the driver section being oppositely positioned of each other about the threaded shaft section (fig 3), the bottom section being concentrically connected to the threaded shaft section (fig 3), the driver section being concentrically connected to the threaded shaft section (fig 2); the threaded shaft section being engaged with the threaded opening (fig 3), the bottom section being positioned adjacent to the plurality of engagement features (fig 4), and the driver section being positioned offset of the torque-tool .
Response to Arguments
Applicant's arguments filed 29 Dec 2021 have been fully considered but they are not persuasive. Regarding claim 1 and its dependents, applicant argues that Knudsen does not teach the newly claimed angular offset. However, the newly relied upon Wright reference teaches this limitation, rendering this argument moot. 
Also note that as currently claimed, the angular offset appears to be different than the offset depicted by applicant’s annotated figure 4 on page 9 of the response. Since the gripping edge, as claimed, is at the connection between the first slanted section of the arbitrary engagement feature and the second slanted section of the adjacent engagement feature, this indicates that the second slanted section 8 at the top of applicant’s figure 4 is the claimed second slanted section of the adjacent engagement feature. Therefore, the depicted angular offset annotated by applicant is between the second slanted section of the adjacent engagement feature and the first slanted section of the opposite engagement feature, rather than the first slanted section of the adjacent engagement feature and the second slanted . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723